
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2806
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 27, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to adjust the boundary of the Stephen Mather Wilderness and the North Cascades
		  National Park in order to allow the rebuilding of a road outside of the
		  floodplain while ensuring that there is no net loss of acreage to the Park or
		  the Wilderness, and for other purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)In 1988, 93 percent of the North Cascades
			 National Park Complex was designated the Stephen Mather Wilderness.
			(2)A
			 road corridor was deliberately excluded from the wilderness designation to
			 provide for the continued use and maintenance of the upper Stehekin Valley
			 Road.
			(3)The upper Stehekin
			 Valley Road provides access to Stephen Mather Wilderness trailheads and North
			 Cascades National Park from the Lake Chelan National Recreation Area.
			(4)Record flooding in
			 1995 and again in 2003 caused severe damage to the upper Stehekin Valley Road
			 and led to the closure of a 9.9-mile section of the road between Car Wash Falls
			 and Cottonwood Camp.
			(5)The National Park
			 Service currently does not have the flexibility to rebuild the upper Stehekin
			 Valley Road away from the Stehekin River due to the current location of the
			 non-wilderness road corridor provided by Congress in 1988.
			(6)It is a high
			 priority that the people of the United States, including families, the
			 disabled, and the elderly, have reasonable access to the National Parks system
			 and their public lands.
			(7)The 1995 Lake
			 Chelan National Recreation Area General Management Plan calls for retaining
			 vehicle access to Cottonwood Camp.
			(8)Tourism associated
			 with the North Cascades National Park Complex is an important part of the
			 economy for rural communities in the area.
			(9)Additional
			 management flexibility would allow the National Park Service to consider
			 retention of the upper Stehekin Valley Road in a manner that provides for no
			 net loss of wilderness.
			2.Authorization for
			 boundary adjustmentsThe
			 Washington Park Wilderness Act of 1988 (Public Law 100–668) is amended by
			 inserting after section 206 the following:
			
				207.Boundary
				adjustments for road
					(a)In
				generalThe Secretary may
				adjust the boundaries of the North Cascades National Park and the Stephen
				Mather Wilderness in order to provide a corridor of not more than 100 feet in
				width along which the Stehekin Valley Road may be rebuilt—
						(1)outside of the
				floodplain between milepost 12.9 and milepost 22.8;
						(2)within one mile of the route, on the date
				of the enactment of this section, of the Stehekin Valley Road;
						(3)within the boundaries of the North Cascades
				National Park; and
						(4)outside of the
				boundaries of the Stephen Mather Wilderness.
						(b)No net loss of
				lands
						(1)In
				generalThe boundary adjustments made under this section shall be
				such that equal amounts of federally owned acreage are exchanged between the
				Stephen Mather Wilderness and the North Cascades National Park, resulting in no
				net loss of acreage to either the Stephen Mather Wilderness or the North
				Cascades National Park.
						(2)Stehekin Valley
				Road landsThe newly designated wilderness shall include the
				lands along the route of the Stehekin Valley Road that are replaced by the
				reconstruction.
						(3)Equalization of
				landIf the lands described in paragraph (2) contain fewer acres
				than the corridor described in subsection (a), the Secretary may designate
				additional Federal lands in the North Cascades National Park as wilderness, but
				such designation may not exceed the amount needed to equalize the exchange and
				these additional lands must be selected from lands that qualify as wilderness
				under section 2(c) of the Wilderness Act (16 U.S.C. 1131(c)).
						(c)No sale or
				acquisition authorizedNothing in this Act authorizes the sale or
				acquisition of any land or interest in land.
					(d)No priority
				requiredNothing in this Act shall be construed as requiring the
				Secretary to give this project precedence over the construction or repair of
				other similarly damaged roads in units of the National Park
				System.
					.
		
	
		
			Passed the House of
			 Representatives October 26, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
